Title: Franklin’s Thoughts on Privateering and the Sugar Islands: Two Essays, [after 10 July 1782]
From: Franklin, Benjamin
To: 


We print these two essays after July 10, 1782, because they elaborate themes addressed in Franklin’s letter of that date to Benjamin Vaughan (above). There is no question that Franklin composed them separately, though they have been linked to one another and to Vaughan’s letter in various combinations. Franklin himself was responsible for at least some of these groupings. Without access to any of his original versions, we can only suggest the permutations based on surviving copies and early printed versions.
The copies we publish are those that were produced in closest proximity to Franklin: one of three copies of (I) made by L’Air de Lamotte for legation letterbooks circa September, 1783, and an independent copy of (II) made by William Temple Franklin. Neither essay was titled. L’Air de Lamotte referred to (I) in one of his tables of contents as “Mr. Franklin’s Paper upon the Abolishment of privateering.” Franklin endorsed Temple’s copy of (II), “A Thought concerning the Sugar Islands.”
On May 8, 1783, Franklin sent David Hartley an extract of his July 10 letter to Vaughan along with these two essays. Hartley’s secretary made copies of the cover letter and enclosures, labeling (I) “Thoughts on privateering” and (II) “Thoughts concerning the Sugar Colonies.” Five months earlier, however, Franklin had sent Richard Oswald a single paper that he said he had already read to him, containing “a Proposition for improving the Law of Nations, by prohibiting the Plundering of unarm’d and usefully employed People.” William Temple Franklin, when publishing that letter in 1817, included what he claimed was the enclosure: a single essay that seamlessly combined (I) and (II).
Elsewhere in that same edition, however, Temple published the same texts in a different combination that also may have originated with Franklin. In February 1790, Mathew Carey published in the American Museum a piece he called “Against privateering: or, reasons in support of new proposed articles, in treaties of commerce, which may be formed by the united states of America. By dr. Franklin.” This essay combined the excerpt of Franklin’s July 10 letter to Vaughan with the text of (I). Carey most likely received it in that form from the author. Three years later the identical text appeared in a collection of Franklin’s writings under the new title, “Observations on War.” In 1806, a new collection of Franklin’s works reprinted the same text and title, indicating that it was reprinted from the American Museum. William Temple Franklin followed suit, placing the “Observations on War” in the final volume of his edition under the section entitled “General Politics and Commerce.” Elsewhere in that same section, Temple published as an independent item “A Thought Concerning the Sugar Islands.”
 
  [after July 10, 1782]
I.
It is for the Interest of Humanity in general, that the Occasions of War, and the Inducements to it, should be diminished.
If Rapine is abolished, one of the Encouragements to War is taken away, and Peace therefore more likely to continue and be lasting.
The Practice of Robbing Merchants on the high Seas, a Remnant of the Ancient Piracy, tho’ it may be accidentally beneficial to particular Persons, is far from being profitable to all engaged in it, or to the Nation that authorizes it. In the Beginning of a War some rich Ships, not upon their Guard, are surprized and taken. This encourages the first Adventurers to fit out more arm’d Vessels, and many others to do the same. But the Enemy, at the same time, become more careful, arm their Merchant Ships better, and render them not so easy to be taken; they go also more under the Protection of Convoys, thus while the Privateers to take them are multiplied, the Vessels subject to be taken, and the Chances of Profit are diminished; so that many Cruises are made wherein the Expences overgo the Gains; and as is the Case in other Lotteries, tho’ particulars have got Prizes, the mass of Adventurers are Losers, the whole Expence of fitting out all the Privateers during a War, being much greater than the whole Amount of Goods taken. Then there is the National Loss of all the Labour of so many Men during the time they have been employed in Robbing; who, besides, spend what they get in Riot, Drunkenness and Debauchery, lose their Habits of Industry, are rarely fit for any Sober Business after a Peace, and serve only to encrease the Number of Highwaymen & House Breakers. Even the Undertakers, who have been fortunate, are, by sudden Wealth, led into expensive living, the Habit of which continues when the means of supporting it cease, and finally ruins them. A Just Punishment of their having wantonly & unfeelingly ruined many honest innocent Traders and their Families, whose Substance was employed in serving the common Interest of Mankind.
 
II.
Should it be agreed, & become a Part of the Law of Nations, that the Cultivators of the Earth are not to be molested or interrupted in their Peaceable and useful Employment, the Inhabitants of the Sugar Islands would perhaps come under the Protection of such a Regulation, which would be a great Advantage to the Nations who at present hold those Islands, since the Cost of Sugar to the Consumer in those Nations, consists not only in the Price he pays for it by the Pound, but in the accumulated Charge of all the Taxes he pays in every War to fit out Fleets and maintain Troops for the Defence of the Islands that raise the Sugar and the Ships that bring it home. But the Expence of Treasure is not all. A celebrated Philosophical Writer remarks, that when he consider’d the Wars made in Africa for Prisoners to raise Sugar in America, the Numbers slain in those Wars, the Number that being crowded in Ships perish in the Transportation, & the Numbers that die under the Severities of Slavery, he could scarce look on a Morsel of Sugar without conceiving it spotted with Human Blood. If he had consider’d also the Blood of one another which the white Nations shed in fighting for those Islands, he would have imagined his Sugar not as spotted only, but as thoroughly died red.— On these Accounts I am persuaded that the Subjects of the Emperor of Germany and the Empress of Russia, who have no Sugar Islands, consume Sugar cheaper at Vienna and Moscow, with all the Charge of transporting it after its Arrival in Europe, than the Citizens of London or of Paris. And I sincerely believe that if France & England were to decide by throwing Dice which should have the whole of their Sugar Islands, the Loser in the Throw would be the Gainer. The future Expence of defending them would be saved; the Sugars would be bought cheaper by all Europe if the Inhabitants might make it without Interruption, and whoever imported the Sugar, the same Revenue might be raised by Duties at the Custom Houses of the Nation that consumed it. And on the whole I conceive it would be better for the Nations now possessing Sugar Colonies to give up their Claim to them, let them govern themselves, and put them under the Protection of all the Powers of Europe as neutral Countries open to the Commerce of all, the Profits of the present Monopoly’s being by no means equivalent to the Expence of maintaining them.
[In Franklin’s hand:] A Thought concerning the Sugar Islands
